


110 HR 4037 IH: For the relief of Francisco Rivera and Alfonso

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 4037
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Francisco Rivera and Alfonso
		  Calderon.
	
	
		1.Compensation of Francisco
			 Rivera and Alfonso Calderon
			(a)PaymentThe
			 Secretary of the Treasury shall pay, out of funds not otherwise appropriated,
			 an appropriate amount to compensate Francisco Rivera and Alfonso Calderon for
			 costs related to and damages arising from their arrest, prosecution, and
			 incarceration in Mexico as described in Claim No. 05–608C filed in the United
			 States Court of Federal Claims.
			(b)Satisfaction of
			 ClaimsThe payment under subsection (a) shall be in full
			 satisfaction of all claims of Francisco Rivera and Alfonso Calderon against the
			 United States in connection with the matter described in such
			 subsection.
			(c)No Inference of
			 LiabilityNothing in this Act shall be construed as an inference
			 of liability on the part of the United States.
			2.Limitation on
			 Attorneys’ and Agents’ Fees
			(a)In
			 GeneralIt shall be unlawful for an amount exceeding 10 percent
			 of the amount paid pursuant to section 1 to be paid to, or received by, any
			 agent or attorney for any service rendered in connection with the payment under
			 this Act.
			(b)EnforcementAny
			 person who violates subsection (a) shall be guilty of an infraction and shall
			 be fined under title 18, United States Code.
			
